Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
Applicants remarks: The applicant argued on pages 7-8 of the applicants remarks that:
“Turning to the applied art, as previously presented, Agiwal is directed to a method for managing user plane operation in a wireless communication system.

It was previously argued that Agiwal and Dong fail to disclose “wherein the base station device includes processing circuitry configured to implement: at least one distributed unit (DU) that outputs the plurality of radio beams; and a central unit (CU) that controls the at least one DU, the at least one DU has a medium access control (MAC) function, and the CU makes: a notification of the second RRC parameter to the communication terminal device with an L1I/L2 signaling or a MAC signaling.” In response, the Office Action states that Agiwal the Office Action states that Agiwal discloses MAC level signaling support for signaling the indication of a beam change. Specifically, the Office Action cites to paragraph [0352] of Agiwal, which discloses the following.

Further, the processing time to prepare the TRP switch/change command in mobility scenario 1A is relatively smaller than mobility scenario 1B. Therefore, in the poor signal conditions or at the TRP/DU coverage area edge scenario the probability of receiving the TRP switch/change command is less in the mobility scenario 1B compared to the mobility scenario 1A. However, in the mobility scenario 1A even if the UE 102 does not receive the TRP switch/change command and the UE 102 try to connect with target TRP (i.e. UE based mobility) the UE 102 connection can be resumed in the target TRP by sending the TRP switch/change command from the target TRP, The UE based mobility can be supported without waiting for the TRP switch/change command from the serving TRP. This is feasible if the UE 102 is provided with the list of TRP-Group Id and associated TRP-Ids so that if the newly detected TRP by the UE 102 for which the evaluation criteria is met belongs to list of TRP-Group Id/TRP Id provided by CU/NB 103 then the UE 102 is allowed to connect to the target TRP by initiating random access in the target TRP without waiting for the TRP switch/change command from the source TRP. In such scenario, along with the measurement report, the UE 102 sends the indication to the source TRP. This indication can also be sent by the UE 102 after sending the measurement report. This indication can be sent through the RRC signaling or the MAC level signaling. The source TRP interprets the indication as the UE 102 will not wait for the reception of the TRP switch command and the source TRP can stop scheduling the UE 102. Most user plane operation at the UE 102 is frozen temporarily, however, the UE 102 can initiate random access at the target TRP autonomously selected by the UE 102 from one of the TRPs reported in the measurement report.

Therefore, this citation describes a situation in which the communication terminal device (UE 102) connects (switches) to a target TRP (Transmission Reception Point) by initiating a random access procedure without waiting for a command from a source TRP, and then it might notify the source TRP of the switch using MAC level signaling.

This is clearly not the same as a base station device changing a radio resource control (RRC) parameter to be applied to the communication terminal device from a first RRC parameter for a first radio beam to a second RRC parameter for a second radio beam, without requiring a random access procedure, where the base station sends notification of the second RRC parameter to the communication terminal device with an L1/L2 signaling or a MAC signaling.”
Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation is taught by the cited art.  In particular, Ariwal teaches in Figure 9, that a random access procedure is not necessary to send the RRC message for TRP/beam Change. With respect to Fig 9, Agiwal does not specify that the TRP Change command is signaled via MAC or L1/L2 layer, however Agiwal does goes on to show that messages can be sent between the UE and BS via MAC level signaling. The rejection of claim 2 does not cite Agiwal for addressing the claim limitation “makes a notification with an L1/L2 signaling or a MAC signaling”. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Futaki is introduced to show makes a notification with an L1/L2 signaling or a MAC signaling ([0080] shows that NR NB1, uses MAC layer to communicate/indicate the newly selected serving beam in an indication to the UE). Futaki shows no random access procedure, just beam reporting and beam indication via MAC CE signaling (See fig 6 and [0080])
Applicants remarks: The applicant argued on page 8-9 of the applicants remarks that:
“The Office Action also cites to Futaki to disclose this feature. Futaki is directed to a system for performing radio communication that uses directional beams. The Office Action cites to paragraph [0080] of Futaki which states the following.

In Option B1, the RRC layer is not involved in the beam selection, and the MAC sublayer of the NR NB 1 performs the beam selection. Specifically, in Step 605, the MAC sublayer of the NR NB | selects a serving beam. For example, when the reception quality of the beamformed reference signal of one transmission beam is larger than the reception quality of the beamformed reference signal of the current serving beam by more than a predetermined threshold, the NR NB 1 may select this transmission beam as a new serving beam. In Step 606, the NR NB | transmits to the UE 2 a MAC layer message (e.g., beam indication message) indicating the serving beam newly selected by the NR NB 1. This MAC layer message is processed by the MAC sublayer of the UE 2. This MAC layer message may be a MAC CE.

However, this portion describes that beam selection is performed via a MAC sublayer. This is not the same as transmitting an RRC parameter, which relates to at least one of a scheduling request (SR), acknowledgement (Ack) / negative acknowledgement (Nack) repetitions, a Sounding Reference Signal (SRS), and channel quality indicator (CQ) channel state information CSI), to the communication terminal device with an L1/L2 signaling or a MAC signaling without requiring a random access procedure.

In fact, paragraph [0072] of Futaki describes that “The RACH procedure (or random access procedure) is performed for the beam after the switching, for example, to determine (or adjust) at least one of transmission timing and transmission power of the uplink, or to send a scheduling request (SR) for uplink data transmission.”

Therefore, Futaki discloses or suggests sending an RRC parameter, such as a scheduling request SR after beam selection and switching as part of a random access procedure.”
Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation is taught by the cited art.  Firstly, it is Agiwal and not Futaki that is used to address “wherein the RRC parameter relates to at least one of a scheduling request (SR), acknowledgement (Ack) / negative acknowledgement (Nack) repetitions, a Sounding Reference Signal (SRS), and channel quality indicator (CQI)/ channel state information (The TRP switch/change command or beam change command, which can be considered an RRC parameter, is as a result of and relates to RSRP/RSRQ. Where RSRP/RSRQ is a form of CQI/CSI)”.
Futaki also shows support for this claimed limitation. The RRC parameter is claimed as being related to SR, ACK/NACK, SRS, CQI/CSI. Although the applicant argues that Futaki’ s RRC parameter is the SR, the rejection of claim 1 refers to the RRC parameter as the parameters sent in the TRP/beam change indication, where these parameters and the change of TRP/beam is as a result of beam reporting, where beam reporting uses channel quality info. The applicant is incorrect in characterizing the RRC parameter as the SR.
Futaki does not apply the random access procedure until after the switching has taken place (see [0072]). The combined teachings interprets the RRC parameter changing as the indication of the TRP/beam change (See Agiwal and [0080] of Futaki, where the bean change is signaled via MAC CE). This indication is as a result of and relates to  beam reporting, which is a report of CQI/CSI [0047]-[0048]. Therefore, the TRP/beam change indication relates to the CQI/CSI of the beam reporting.


Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0083688), hereinafter referred to as Agiwal, in view of Dong et al. (US 2007/0249402), hereinafter referred to as Dong and Futaki (US 2020/0045684).
Regarding claim 2, A communication system, comprising: a communication terminal device; and a base station device that performs radio communication with the communication terminal device via a radio beam (Fig 1 shows BS-UE communication),
the base station device changes an RRC parameter to be applied to the communication terminal device from a first parameter for a first radio beam to a second parameter for a second radio beam when the communication terminal device moves from a range of the first radio beam to a range of the second radio beam ([0349] shows “the target TRP itself can send the UP indications to the UE 102. Such approach where the target TRP sends the TRP switch/change command or beam change command to the UE 102 as shown in the FIGS. 8A and 8B and 9”; [0347]-[0348] shows RRC to communicate change), without requiring a random access procedure (notice fig 9 does not require a RA procedure to send RRC message);
wherein the base station device includes processing circuitry configured to implement:
at least one distributed unit (DU) that outputs the plurality of radio beams (Fig 1A, notice multiple TRP/DUs transmitting multiple beams); and 
a central unit (CU) that controls the at least one DU (Fig 1A, notice NB/CU connected to multiple DUs),
the at least one DU has a medium access control (MAC) function (Fig 2D shows MAC layer in CU), and
the CU makes: a notification of the second RRC parameter to the communication terminal device  (Agiwal: [0348] shows that the CU sends the RRC message for switching the serving TRP; [0109] shows functions of the L2 and MAC);
wherein the RRC parameter relates to at least one of a scheduling request (SR), acknowledgement (Ack) / negative acknowledgement (Nack) repetitions, a Sounding Reference Signal (SRS), and channel quality indicator (CQI)/ channel state information (The TRP switch/change command or beam change command, which can be considered an RRC parameter, is as a result of and relates to RSRP/RSRQ. Where RSRP/RSRQ is a form of CQI/CSI).
	Agiwal does not specifically disclose wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device.
	Dong shows wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device ([0030]-[0033] shows spatial separation of beams; [0083]-[0084] [0100]-[0101] [0105] [0108]-[0110] shows RRC sending new beam set information, when it is determined that beam needs to be switched; [0108] shows that the beam change is communicated via the current resource and beam set.).
	Dong also shows without requiring a random access procedure ([0083]-[0084] where there is not mention of a random access procedure for beam switching).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the communication scheme as taught by Agiwal with the beam configuration of Dong, since such a modification strengthens coverage areas [0006].
	Agiwal and Don do not specifically teach makes a notification with an L1/L2 signaling or a MAC signaling (Although it is clear from the ‘Response to Arguments’ that Agiwal supports MAC level signaling for an indication of beam change).
	To avoid any ambiguity, Futaki is introduced to show makes a notification with an L1/L2 signaling or a MAC signaling ([0080] shows that NR NB1, uses MAC layer to communicate/indicate the newly selected serving beam in an indication to the UE).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings of Agiwal and Don, as taught by Futaki, since such a modification would provide multiple options for beam selection, where the B1 option does not involve the RRC layer and increases the quality of the beam that is selected [0080]
	
Regarding claim 3, the combined teachings of Agiwal and Dong and Futaki teaches
The CU gives:
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 4, the combined teachings discloses:
wherein the CU makes: 
a notification of the second RRC parameter to the communication terminal device via the second radio beam ([0351]-[0352] shows when the serving trp is not available, the signaling can come from the target TRP); and
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 5, the combined teachings discloses:
the CU makes:
a notification of the second RRC parameter to the communication terminal device via the first radio beam with an L1/L2 signaling or a MAC signaling (Agiwal: [0348] shows that the CU sends the RRC message for switching the serving TRP; [0109] shows functions of the L2 and MAC); and
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam with the L1/L2 signaling or the MAC signaling (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 6, the combined teachings discloses:
The CU makes:
a notification of the second RRC parameter to the communication terminal device via the second radio beam with an L1/L2 signaling or a MAC signaling ([0351]-[0352] shows when the serving trp is not available, the signaling can come from the target TRP; [0109] shows functions of the L2 and MAC); and 
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam with the L1/L2 signaling or the MAC signaling (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 11, Claim 11 is rejected for the same reasoning as given in the rejection of claim 2, since claim 11 is directed towards the method that corresponds to the system of claim 2.
                                                                                   
                                                                                                       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411